DETAILED ACTION
Allowable Subject Matter
Claims 2-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2015/0350548 to Beysserie et al. teaches techniques to permit a digital image capture device to stabilize a video stream in real-time using an over-scan region and a look-ahead technique enabled by buffering a number of video input frames before generating a first stabilized video output frame.  An initial number of input frames are buffered so that a current frame can use motion data from both past and future frames to adjust the strength of a stabilization metric value so as to keep the current frame within its over-scan.  
Further, U.S. Pub. No. 2015/0022677 to Guo et al. teaches a system and method to remove jitteriness due to hand shake in video images.  A processor is configured to receiving images frames, estimate a global camera motion from successive frames, stabilize the camera motion by establishing an upper bound and a lower bound of the global camera motion and smoothing the curve of camera motion between the upper and lower bounds, and upsample the resulting stabilized video frames to produce a smooth video.  
However the prior art of record does not teach all of the limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697